Wright, J.,
dissenting. I heartily concur with Justice Brown’s dissent in its entirety. I must say that I have mixed emotions about this case since I happen to believe that a murder committed while one is incarcerated should lead to a speedy demise of the culprit in accordance with law. Both deterrence and retribution would be served by this course of action. A review of the two-hundred-eighty-five-page “investigative report” admitted into evidence as the result of the gross incompetence of counsel most certainly strengthens my personal feelings as aforesaid.
However, I feel that my duty as a judge requires a course of decision-making which will protect the constitutional rights of every person, regardless of his or her station in life. This obligation does not stop even when confronted with a vicious individual such as Bradley.
I suggest that no fair-minded person — be he layman or lawyer — could reasonably conclude that Bradley’s counsel properly represented their client at trial. Likewise, the “report,” which Justice Brown has dissected in detail, is just about the most prejudicial document I have ever encountered in my nineteen years as a judge, the analysis of the majority to the contrary notwithstanding.
The plain truth of the matter is *150that appellant would have been far, far better off remaining silent without anyone “representing” him.
I would invite the members of the United States Supreme Court to review this case.